                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

Hartford Accident and Indemnity Company, )                Civil Action No. 3:18-cv-03557-JMC
                                           )
                       Plaintiff,          )
                                           )
               v.                          )                            ORDER
                                           )
Lisa Maria Lenna, individually as Guardian )
ad litem of H.D., a minor,                 )
                                           )
                       Defendants.         )
____________________________________)

        This action arises from a motor vehicle accident and under provisions of the Federal

Declaratory Judgment Act, 28 U.S.C. § 2201 et seq. (ECF No. 1 at 4 ¶¶ 17-21.) The matter before

the court is Plaintiff Hartford Accident and Indemnity Company’s unopposed Motion to Compel

Defendants Lisa Marie Lenna and her daughter, H.D., to provide discovery responses. (ECF No.

20.) Plaintiff alleges that Defendants were involved in an auto accident in July 2017 in Beaufort

County, South Carolina. (ECF No. 1 at 2 ¶ 7.) As a result of the accident, Defendants filed separate

lawsuits against the other motorist involved in the accident. (Id. at 3 ¶ 12.) Plaintiff alleges that the

insurance policy was issued to a third-party and does not cover Defendants’ vehicle. (Id. at 2-5 ¶¶

10, 11, 13-16.) Consequently, according to Plaintiff, the insurance policy does not entitle

Defendants to coverage. (Id. at 5.)

        Rule 37 of the Federal Rules of Civil Procedure states that “[a] party seeking discovery

may move for an order compelling an answer, designation, production, or inspection” if the

opposing party “fails to answer an interrogatory submitted under Rule 33” or if the opposing party

“fails to produce documents or fails to respond that inspection will be permitted—or fails to permit

inspection—as requested under Rule 34.” Fed. R. Civ. P. 37. Additionally, Local Rule 37.01(A)



                                                   1
requires a party to file a motion to compel discovery within twenty-one (21) days after the response

was due. Local Civ. Rule 37.01(A) (D.S.C.).

       The court finds that Defendants Lisa Maria Lenna and H.D. failed to respond to Plaintiff’s

motion, and therefore, GRANTS Plaintiff Hartford Accident and Indemnity Company’s Motion

to Compel (ECF No. 20). The court orders Plaintiff to provide appropriate responses to Plaintiff’s

discovery responses within fourteen (14) days on or before Friday, November 8, 2019.

       IT IS SO ORDERED.




                                                         United States District Judge

October 28, 2019
Columbia, South Carolina




                                                 2
